UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1189


DWIGHT W. THORN,

                Plaintiff - Appellant,

          v.

KATHLEEN SEBELIUS, Secretary, Department of Health & Human
Services,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cv-00299-DKC)


Submitted:   February 7, 2012             Decided:   February 14, 2012


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Beasley, Washington, D.C., for Appellant.           Rod J.
Rosenstein, United States Attorney, Neil R. White, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dwight    W.   Thorn   appeals   the   district     court’s   order

granting summary judgment in favor of the Appellee on each of

his   employment    discrimination    claims.      We   have   reviewed   the

record and find no reversible error.          Accordingly, we affirm the

judgment of the district court.          Thorn v. Sebelius, No. 8:10-cv-

00299-DKC (D. Md. Feb. 1, 2011).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                     2